Citation Nr: 0327622	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  99-13 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a higher initial rating for tendonitis of 
the right (major) wrist.

3.  Entitlement to a higher initial rating for tendonitis of 
the left (minor) wrist.

4.  Entitlement to a higher initial rating for left (minor) 
ulnar nerve compression.

5.  Entitlement to a higher initial rating for left (minor) 
shoulder rotator cuff syndrome.


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran had active military service from October 3, 1995 
to October 2, 1998.  He also had verified active duty for 
training from June 1991 to August 1991 and from June 1992 to 
August 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The RO denied claims of entitlement to service connection for 
hyperkeratosis of the feet, a left ankle sprain (claimed as 
torn ligaments of the left ankle), recurrent right ankle 
sprains, hearing loss in the right ear, calcaneal spurs on 
the right and left, chronic low back pain, chronic Eustachian 
tube dysfunction in both ears, and limitation of motion of 
the cervical spine (claimed as a pinched nerve in the neck).  
The RO also denied entitlement to a 10 percent evaluation 
based on multiple noncompensable service-connected 
disabilities.

In the same rating decision, the RO granted entitlement to 
service connection for a laceration of the upper lip (claimed 
as a dog bite), periosteal reaction of the right and left 
tibiae (claimed as shin splints), tendonitis of the right 
(major) and left (minor) wrists (claimed as sore wrists), 
left (minor) ulnar nerve compression, left (minor) shoulder 
rotator cuff syndrome, and status post tympanomastoidectomies 
of the left ear with conductive hearing loss, left ear.  Each 
of the service-connected disabilities was initially assigned 
a noncompensable evaluation effective October 3, 1998.

In January 2000 the RO granted entitlement to service 
connection for chronic cervical strain, therefore the Board 
no longer has jurisdiction over the issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The RO also assigned 
initial compensable evaluations of 10 percent with the same 
effective date, October 3, 1998, for shin splints of the 
right and left tibiae, and for posttraumatic scar of the 
upper lip together with a surgical scar behind the left ear 
with mild lowering of the left pinna in relationship to the 
right pinna secondary to scar formation.
Claims of entitlement to service connection for a left ankle 
sprain, a left calcaneal heel spur and bilateral Eustachian 
tube dysfunction were specifically not included in the 
veteran's notice of disagreement (NOD).  He clearly indicated 
which disabilities he intended to appeal by reference to the 
issue numbers assigned the disabilities in the February 1999 
rating decision.  Accordingly and appropriately these issues 
were not included in the July 1999 statement of the case 
(SOC) and the veteran indicated in his substantive appeal 
that he only wished to appeal the issues in the SOC.

A supplemental statement of the case (SSOC) was subsequently 
issued in January 2000 that addressed all of the issues, but 
the veteran did not perfect an appeal with respect to the 
issues of service connection for a left ankle sprain, a left 
calcaneal heel spur and bilateral Eustachian tube 
dysfunction.

In July 2000 the veteran requested that his claim be 
transferred to the Indianapolis, Indiana RO due to a change 
in residence.  Therefore, the claim was transferred to the RO 
in Indianapolis, Indiana, which now has jurisdiction.  

In a January 2001 decision, the Board denied the claims of 
service connection for hyperkeratosis of the feet, a right 
ankle sprain, right ear hearing loss and a right heel 
calcaneal spur.  The Board also denied increased ratings for 
scars, right and left lower extremity shin splints, and left 
ear hearing loss.  The Board remanded the remaining issues on 
appeal to the RO for further development and adjudication.  
Those issues are listed on the face of this remand.

By rating action of March 2003, the RO assigned an increased 
rating of 30 percent for left ulnar nerve compression, and 
assigned 10 percent ratings for the right and left wrist 
disabilities.  As the assigned ratings are not the maximum 
ratings available for these disabilities, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).

In the March 2003 notice of disagreement, the veteran 
asserted a claim of entitlement to increased ratings for his 
left ear and neck disabilities.  As these issues have been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration and Appeals and Management 
Center (VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

A review of the claims folders reveal that the RO did not 
issue a development letter consistent with the notice 
requirements of the VCAA which address the current issues on 
appeal.

Further, the Board points out that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  




The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Therefore, since this case is being remanded to cure a 
procedural defect, the VBA AMC must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should then conduct any 
necessary development/action brought 
about by the veteran's response and 
issue a supplemental statement of the 
case, if necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


